


115 HR 5497 IH: Office of Rural Telecommunications Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5497
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Peterson (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To direct the Federal Communications Commission to establish the Office of Rural Telecommunications, and for other purposes.

 
1.Short titleThis Act may be cited as the Office of Rural Telecommunications Act. 2.Office of Rural Telecommunications (a)EstablishmentNot later than 6 months after the date of the enactment of this Act, the Commission shall establish an Office of Rural Telecommunications. 
(b)DutiesThe Office shall have the following duties: (1)Coordinate efforts with the Rural Utilities Service of the Department of Agriculture and the National Telecommunications and Information Administration to ensure the mutual and complementary success of the Commission’s initiatives and the programs overseen by these other agencies.  
(2)Coordinate with the Universal Service Administrative Company to maintain updated information regarding Connect America Fund programs that deploy rural broadband.  (3)Coordinate with other agencies to remove barriers to broadband deployment.  
(4)Assess and publish the impact of the actions of the Commission on rural consumers before the actions are voted upon or taken. (5)Measure broadband adoption rates in rural areas. 
(6)Coordinate with other bureaus and offices of the Commission and other agencies to ensure consistency and updating of broadband mapping in rural areas. (7)Not less frequently than annually, report to Congress on the efforts of the Office to promote and sustain quality and affordable rural communications, including voice and broadband. 
(8)Dedicate a representative to address stakeholder questions and concerns. (c)No additional reporting requirementsNothing in this section shall create any additional reporting requirement for a broadband provider. 
(d)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. 
(2)BroadbandThe term broadband means— (A)a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service; and 
(B)any service that the Commission finds to be providing a functional equivalent of the service described in subparagraph (A). (3)CommissionThe term Commission means the Federal Communications Commission. 
(4)OfficeThe term Office means the Office of Rural Telecommunications established pursuant to subsection (a). (5)Rural areaThe term rural area means any area other than— 
(A)a city, town, or incorporated area that has a population of more than 20,000 inhabitants; or  (B)an urbanized area contiguous and adjacent to a city or town that has a population of more than 50,000 inhabitants.   

